In my opinion, it is clear that the order of nonsuit should be reversed on the principle announced in McBride v. A.C.L. Railroad Company,140 S.C. 260, 138 S.E., 803, which is controlling in the case at bar, and which was reaffirmed in the more recent cases of Brogdon v. Northwestern Railroad Company,141 S.C. 238, 139 S.E., 459, and Glenn v. SouthernRailway, 145 S.C. 41, 142 S.E., 801. I prefer to base my concurrence in the opinion of Mr. Justice Carter on the authority of those cases, without going back to the other cases mentioned by him. The opinion of Mr. Justice Stabler in the McBride case, adopted by this Court, cleared up the seeming confusion as to the governing actions arising out of accidents at railroad crossings, created by some prior decisions. If the Court will simply follow in the future the holdings there made, we may be assured no further confusion will arise.
MR. JUSTICE STABLER concurs.